              Case 5:20-cv-03556-BLF Document 44-1 Filed 11/25/20 Page 1 of 2




       John E. Schmidtlein (State Bar No. 163520)
 1
       Benjamin M. Greenblum (pro hac vice)
 2     WILLIAMS & CONNOLLY LLP
       725 Twelfth Street, N.W.
 3     Washington, DC 20005
       Tel: (202) 434-5000
 4
       Fax: (202) 434-5029
 5     jschmidtlein@wc.com
       bgreenblum@wc.com
 6
 7     Attorneys for Defendants Google LLC and
       Alphabet Inc.
 8
 9
10
11
                                    UNITED STATES DISTRICT COURT
12                                NORTHERN DISTRICT OF CALIFORNIA
                                          SAN JOSE DIVISION
13
      IN RE GOOGLE DIGITAL                               )   Case No. 5:20-cv-03556-BLF
14                                                       )
      ADVERTISING ANTITRUST
                                                         )   DECLARATION OF BENJAMIN M.
15    LITIGATION                                         )   GREENBLUM IN SUPPORT OF
                                                         )   PROPOSED STIPULATED ORDER
16                                                       )   REGARDING DEFENDANTS’ DEADLINE
                                                         )   TO FILE THEIR REPLY IN SUPPORT OF
17                                                       )   THEIR MOTION TO STAY DISCOVERY
                                                         )
18                                                       )
                                                         )
19
20
            I, Benjamin M. Greenblum, declare as follows:
21
            1.      I am an attorney admitted to practice pro hac vice before this Court. I am a partner with
22
23   Williams & Connolly LLP, attorneys of record for Defendants Google LLC and Alphabet Inc. I am

24   personally familiar with the facts set forth in this declaration. If called as a witness, I could and would

25   competently testify to the matters stated herein.

26          2.      Plaintiffs and Defendants have conferred, and Plaintiffs consent to Defendants’ request

27   that the Court extend the deadline for Defendants to file their Reply in support of their Motion to Stay
28   Discovery (ECF 42), from November 30, 2020 to December 4, 2020, in view of the Thanksgiving
                                                  1
                               DECLARATION OF BENJAMIN M. GREENBLUM
                                      CASE NO. 5:20-cv-03556-BLF
                Case 5:20-cv-03556-BLF Document 44-1 Filed 11/25/20 Page 2 of 2




 1   holiday.
 2          3.      The parties have previously submitted two stipulated requests. On June 23, 2020,
 3   Defendants requested an extension of time to respond to the initial complaint in order to be able to meet
 4   and confer with plaintiffs in two competing actions regarding the process for filing a consolidated
 5   complaint. ECF 19. On August 11, 2020, the parties requested the Court to set schedules regarding
 6
     Plaintiffs’ filing of a consolidated complaint and Defendants’ response thereto. ECF 25. Both
 7
     stipulations were approved by the Court. ECF 22, 26.
 8
            4.      The extension requested in the above-referenced stipulation is not sought for the purposes
 9
     of unnecessary delay.
10
11                                                        /s/ Benjamin M. Greenblum
12                                                        Benjamin M. Greenblum

13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                  2
                               DECLARATION OF BENJAMIN M. GREENBLUM
                                      CASE NO. 5:20-cv-03556-BLF
